COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
NICHOLAS
BRADFORD JONES,                   )
                                                                             )               No.  08-02-00431-CR
Appellant,                        )
                                                                             )                    Appeal from the
v.                                                                           )
                                                                             )                
219th District Court
THE
STATE OF TEXAS,                                    )
                                                                             )            
of Collin County, Texas
Appellee.                         )
                                                                             )               
(TC# 219-81864-01)
                                                                             )
 
 
O P I N I O N
 
In a single issue, appellant
complains his trial counsel was ineffective for failing to object under Rules
of Evidence 401, 402, and 403 to the victim character and impact testimony of
two witnesses.  Because the record is
silent to defense counsel=s reasoning or trial strategy, we  affirm.
I




The appellant pled guilty to
aggravated robbery and was sentenced by the jury to 20 years= confinement plus a fine of
$10,000.  Further factual background and
legal analysis may be found in the related case:  08-02-00429-CR.  In this and two companion cases,[1]
the complainant and a close friend of her=s gave victim impact testimony.  In one issue, appellant argues trial counsel
was ineffective because he failed to make relevancy and Rule 403
objections.  The law is well settled.  With an undeveloped record, we cannot discern
the reasons or strategy behind trial counsel=s actions.  Based upon this record, we cannot conclude that appellant
has established that trial counsel=s performance fell below an
objective standard of reasonableness, in order to satisfied
the first prong of Strickland.  Rylander
v. State, 101 S.W.3d
107, 111 (Tex. Crim. App. 2003); Strickland v.
Washington, 466 U.S. 668, 689, 104 S.Ct. 2052, 80
L.Ed.2d 674 (1984). 
Appellant=s sole issue is overruled.
The judgment is affirmed.
 
DON
WITTIG, Senior Justice
August 21, 2003
 
Before Panel No. 5
Barajas, C.J., Larsen, and Wittig, JJ.
(Wittig,
J., sitting by assignment)
 
(Do Not Publish)




[1]  The two related cases are cause numbers:  08-02-00429-CR and 08-02-00430-CR.